PER CURIAM.
The State Department of Transportation seeks reversal of the final summary judgment entered in favor of Cleary Brothers Construction Company for the full amount of withheld payments in connection with the construction and repair of the Plum-mers Point Bridge.
Having previously moved for a summary judgment in its favor, appellant now contends that summary judgment against it was improper because the questions of the duty and negligence of the parties were clearly ones for the jury.
We have fully and carefully considered the record on appeal, briefs and oral argument of the parties. It appearing therefrom that appellant has failed to demonstrate that the summary judgment appeal is erroneous, the said judgment is therefore affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.